UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7576



JOHNNY R. HUFF,

                                             Plaintiff - Appellant,

          versus


C. D. LARSEN, Warden, Lunenburg Correctional
Center; ICC BOARD AND SECURITY; ASSISTANT
WARDEN WALLACE; GARY GRAHAM, Operations Offi-
cer; DAVID GRAHAM, Assistant Operations Offi-
cer; COUNSELOR WILLIAMS; SECURITY LIEUTENANT
MARTIN; SECURITY CORRECTIONAL OFFICER HAMON;
SECURITY CORRECTIONAL OFFICER WOODSON; SECU-
RITY CORRECTIONAL OFFICER FERGUSON; SECURITY
CORRECTIONAL OFFICER FORD; SECURITY CORREC-
TIONAL OFFICER THORNTON; SECURITY CORRECTIONAL
OFFICER BOISE; NURSE BLACK,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-1754-2)


Submitted:   April 27, 2000                    Decided:   May 5, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.
Johnny R. Huff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Johnny R. Huff appeals the district court’s order dismissing

several of his claims under 42 U.S.C.A. § 1983 (West Supp. 1999)

without prejudice and ordering Huff to particularize two remaining

claims. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     Accordingly, we dismiss the appeal as interlocutory.   Huff’s

motion for discovery, motion to compel, and motion for default

judgment are denied.    We dispense with oral argument and deny

Huff’s motion for the appointment of counsel because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED


                                2